 



EXHIBIT 10.2
UTi WORLDWIDE INC.
2004 NON-EMPLOYEE DIRECTORS SHARE INCENTIVE PLAN
     1. PURPOSE. The purpose of this UTi Worldwide Inc. 2004 Non-Employee
Directors Share Incentive Plan (the “Plan”) is to advance the interests of UTi
Worldwide Inc., a British Virgin Islands corporation (the “Company”), and its
shareholders (members) (referred to herein as “shareholders”) by (a) encouraging
increased share ownership by the Company’s directors who are not employees of
the Company or any of its subsidiaries, (b) enhancing the Company’s ability to
attract and retain the services of experienced, able and knowledgeable persons
to serve as directors, and (c) providing additional incentive for directors to
contribute their best efforts to the Company’s success.
     2. AWARDS. The Plan permits the granting of the following types of awards
(“Awards” or individually, an “Award”), according to the sections of the Plan
listed here:

     
Section 5
  Restricted Share Units and Restricted Shares
Section 6
  Elective Grants
Section 7
  Deferred Share Units

The date of grant of any Award is referred to herein as the “Grant Date.”
     3. ADMINISTRATION AND AGREEMENTS
          (a) Plan Administration. This Plan shall be administered by the
Company’s Board of Directors (the “Board”). The Board shall have full authority,
consistent with this Plan, to construe and interpret this Plan and any
agreements defining the rights and obligations of the Company and Eligible
Directors (as defined below) under the Plan, to promulgate, amend and rescind
such rules and regulations with respect to this Plan as it deems desirable and
to make all other determinations necessary or desirable for the administration
of this Plan. Unless arbitrary and capricious, all decisions, determinations and
interpretations of the Board shall be binding upon all Eligible Directors, the
Company, and all other interested persons. The Board may, in its discretion,
delegate any or all of its authority under the Plan to a committee consisting of
two or more non-employee directors of the Company, so long as allowable under
applicable law. If such Board authority is so delegated to a committee, all
references to the Board in this Plan shall mean and relate to such committee to
the extent of the powers so delegated. The Company shall pay or reimburse any
member of the Board, as well as any employee or consultant who takes action in
connection with the Plan, for all expenses incurred with respect to the Plan,
and shall indemnify each and every one of them for any claims, liabilities, and
costs (including reasonable attorneys’ fees) arising out of their good faith
performance of duties under the Plan. The Company may obtain liability insurance
for this purpose.
          (b) Award Agreements. Awards made pursuant to this Plan shall be
evidenced by a written agreement executed by the Company and the Eligible
Director receiving such Award. Each such agreement shall state the terms and
conditions of the Award, not inconsistent with this Plan, as the Board in its
sole discretion shall determine and approve. The Company shall maintain records
as to all Awards granted under the Plan.

 



--------------------------------------------------------------------------------



 



     4. SHARES SUBJECT TO THE PLAN. The shares of stock to be issued pursuant to
Awards shall be authorized shares of the Company’s voting ordinary shares
(“Shares” or, individually, a “Share”), either previously unissued or previously
issued but reacquired by the Company. The aggregate number of Shares to be
issued pursuant to Awards shall be Two Hundred Thousand (200,000), subject to
adjustment as provided in Section 8 below. Any Share subject to an Award which
is cancelled, terminated, forfeited, or otherwise expires shall again be
available for subsequent Awards under this Plan.
5. RESTRICTED SHARE UNITS AND RESTRICTED SHARES
          (a) Eligible Director. As used herein, “Eligible Director” means any
of the Company’s directors who are not employees of the Company or any
subsidiary of the Company and have not been employees of the Company or any
subsidiary of the Company during the twelve (12) months preceding (i) the date
such person first became a director for purposes of Section 5(c) below or
(ii) the date of an Annual Meeting (as defined below) for purposes of Section 5
(d) below (collectively, “Eligible Directors” and individually, an “Eligible
Director”).
          (b) Grants. The Company shall grant to Eligible Directors the right to
receive Shares after certain vesting requirements are met (“Restricted Share
Units”) or, in the Board’s sole discretion, restricted Shares (“Restricted
Shares”) in accordance with the terms and conditions set forth in this
Section 5. Subject to the requirements set forth in Sections 5(c), 5(d) and 5(e)
below, the Board shall have the sole discretion to determine whether Restricted
Share Units or Restricted Shares will be granted under this Section 5 at any
given time.
          (c) Initial Awards. The Company shall grant, to each person who first
becomes an Eligible Director after the date this Plan becomes effective pursuant
to Section 13 below (but, excluding each person who was already serving as an
Eligible Director on the date of the Annual Meeting at which this Plan is first
approved by the Company’s shareholders) on the date such person first becomes an
Eligible Director, an initial Award (the “Initial Award”) of that number of
Restricted Share Units (or, if determined by the Board, Restricted Shares)
determined by dividing $65,000 or such other amount as determined by the Board
in its sole discretion from time to time (the “Initial Award Amount”), by the
Fair Market Value (as defined below) on the Grant Date. If an Eligible Director
first becomes an Eligible Director on a date other than the date of an annual
meeting of the Company’s shareholders (an “Annual Meeting”), the Initial Award
Amount then in effect shall be reduced to an amount equal to the product of the
Initial Award Amount times a fraction, (i) the numerator of which shall be the
difference between 365 and the number of days elapsed since the Annual Meeting
immediately preceding such Eligible Director’s election and (ii) the denominator
of which shall be 365. If the number of Restricted Share Units or Restricted
Shares in an Initial Award is less than a whole number, such number shall be
rounded to the nearest whole number.
          (d) Automatic Awards. On the date of each Annual Meeting, commencing
with the Annual Meeting at which this Plan is first approved by the Company’s
shareholders (subject to the limitations contained in this Section 5(d)), the
Company shall grant to each Eligible Director as of the date of such meeting an
Award (an “Automatic Award”) of that

-2-



--------------------------------------------------------------------------------



 




number of Restricted Share Units (or, if determined by the Board, Restricted
Shares) determined by dividing $65,000 or such other amount as determined by the
Board in its sole discretion from time to time, by the Fair Market Value on the
Grant Date, provided that such Eligible Director continues as a director after
such Annual Meeting. If an Eligible Director receives an Initial Award on the
date of an Annual Meeting, then such Eligible Director shall not be entitled to
an Automatic Award pursuant to this Section 5(d) with respect to the same Annual
Meeting. Notwithstanding anything in this Section 5(d) to the contrary, if an
Eligible Director received an initial grant of options pursuant to Section 5(b)
of the Company’s previously existing Non-Employee Director Share Option Plan
within twelve (12) months of the Annual Meeting pursuant to which this Plan is
first approved by the Company’s shareholders, then such Eligible Director shall
not be entitled to receive an Automatic Award pursuant to this Section 5(d) on
the date of the Annual Meeting at which this Plan is so approved by the
shareholders. If the number of Restricted Share Units or Restricted Shares in an
Automatic Award is less than a whole number, such number shall be rounded to the
nearest whole number.
          (e) Chairman Awards. On the date of each Annual Meeting, commencing
with the Annual Meeting at which this Plan is first approved by the Company’s
shareholders, the Company shall grant to the Chairman of the Board, if the
Chairman of the Board is then an Eligible Director, as of the date of such
meeting, an Award of that number of Restricted Share Units (or, if determined by
the Board, Restricted Shares) determined by dividing $12,000 or such other
amount as determined by the Board in its sole discretion from time to time, by
the Fair Market Value on the Grant Date, provided that such person continues to
be both an Eligible Director and Chairman of the Board after the Annual Meeting
(a “Chairman Award”). A Chairman Award made pursuant to this Section 5(e) shall
be in addition to any Initial Awards or Automatic Awards an Eligible Director
might otherwise be entitled to receive pursuant to Sections 5(c) and 5(d) above.
If the number of Restricted Share Units or Restricted Shares in a Chairman Award
is less than a whole number, such number shall be rounded to the nearest whole
number.
          (f) Definition of Fair Market Value. For purposes of this Plan, “Fair
Market Value” as of a certain date (the “Determination Date”) means: (i) the
closing price of a Share on the New York Stock Exchange or the American Stock
Exchange (collectively, the “Exchange”), on the Determination Date, or, if
Shares were not traded on the Determination Date, then on the nearest preceding
trading day during which a sale occurred; or (ii) if Shares are not traded on
the Exchange but are quoted on NASDAQ or a successor quotation system, (A) the
last sales price (if Shares are then listed as a National Market Issue under The
Nasdaq National Market System) or (B) the mean between the closing
representative bid and asked prices (in all other cases) for the Shares on the
Determination Date as reported by NASDAQ or such successor quotation system; or
(iii) if such Shares are not traded on the Exchange or quoted on NASDAQ but are
otherwise traded in the over-the-counter, the mean between the representative
bid and asked prices on the Determination Date; or (iv) if subsections (i)-(iii)
do not apply, the fair market value established in good faith by the Board.
          (g) No Award Where Prohibited. No person shall be granted an Award
under this Plan if at the time of such Award, the Award is prohibited by
applicable law or by the

-3-



--------------------------------------------------------------------------------



 



policies of the employer of such person or the policies of any other company of
which such person is a member of the board of directors, officer, executive, a
general partner or a manager.
          (h) Vesting and Forfeiture. Initial Awards made pursuant to Section
5(c) above shall become vested and non-forfeitable on the date immediately
preceding the Annual Meeting which follows the Grant Date of the Initial Award,
provided that the Eligible Director is then serving as an Eligible Director on
the particular vesting date. Automatic Awards made pursuant to Section 5(d) and
Chairman Awards made pursuant to Section 5(e) above shall become vested and
non-forfeitable on the date immediately preceding the Annual Meeting which
follows the Annual Meeting on which such Award was made, provided that on such
date the Eligible Director is then an Eligible Director and, in the case of a
Chairman Award, is also serving as Chairman of the Board. Notwithstanding the
foregoing, in the event the date of an Annual Meeting is delayed by more than
thirty (30) days from the first anniversary of the preceding year’s Annual
Meeting, then the Initial Awards, Automatic Awards and Chairman Awards
outstanding on such thirtieth day shall become vested and non-forfeitable.
Notwithstanding the preceding sentences, outstanding Initial Awards, Automatic
Awards and Chairman Awards shall become fully vested and non-forfeitable upon a
Change in Control or upon termination of an Eligible Director’s membership on
the Board due to death or upon such other circumstances as the Board may
determine in its sole discretion. Any Shares underlying Awards granted pursuant
to Sections 5(c), (d) and (e) above that do not become vested and
non-forfeitable pursuant to this Section 5(h) shall be forfeited.
          (i) Definition of Change in Control. For purposes of this Plan, a
“Change in Control” of the Company shall be deemed to have occurred if:
               (i) a sale, transfer, or other disposition of all or
substantially all of the Company’s assets and properties is closed or
consummated;
               (ii) any “person”, “entity” or “group” (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than the Company or any
majority-owned subsidiary of the Company, is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities that have the
right to vote in the election of directors generally, provided, however, that
the following shall not constitute a “Change in Control” of the Company:

  (a)   any acquisition directly from the Company or any subsidiary thereof
(excluding any acquisition resulting from the exercise of a conversion or
exchange privilege in respect of outstanding convertible or exchangeable
securities); or     (b)   any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Company or any entity controlled
by the Company.

-4-



--------------------------------------------------------------------------------



 



          (iii) during any period of two consecutive years during the term of
this Plan, individuals who at the beginning of such period constitute the Board
cease for any reason to constitute at least a majority thereof, unless the
election of each director who was not a director at the beginning of such period
has been approved in advance by directors representing at least two-thirds of
the directors then in office who were directors at the beginning of the period;
or
          (iv) the Company is dissolved or liquidated or a merger,
reorganization, or consolidation involving the Company is closed or consummated,
other than a merger, reorganization, or consolidation in which holders of the
combined voting power of the Company’s then outstanding securities that have the
right to vote in the election of directors generally immediately prior to such
transaction own, either directly or indirectly, fifty percent (50%) or more of
the combined voting power of the securities entitled to vote in the election of
directors generally of the reorganized, merged or consolidated entity (or its
parent company) immediately following such transaction.
          (j) Issuance of Restricted Shares Prior to Vesting. The Company shall
issue stock certificates that evidence Restricted Shares pending the lapse of
applicable restrictions, and that bear a legend making appropriate reference to
such restrictions. Except as set forth in the applicable Award Agreement or the
Board otherwise determines, the Company or a third party that the Company
designates shall hold such Restricted Shares. The Company may require that an
Eligible Director who receives Restricted Shares execute an assignment separate
from certificate or such other documents as it deems necessary or desirable.
          (k) Issuance of Shares upon Vesting. As soon as practicable after the
vesting of an Award made pursuant to this Section 5, the Company shall release
to the Eligible Director, free from vesting restrictions, one Share for each
vested Restricted Share or issue one Share free from vesting restrictions for
each vested Restricted Share Unit, unless an Award Agreement provides otherwise
or the Eligible Director has irrevocably elected to defer receiving such Shares
pursuant to Section 5(n) hereof.
          (l) Cash Dividends. If cash dividends are declared and paid on
outstanding Shares based on a record date on or after a Grant Date, then the
Board may, in its discretion, provide in an Award Agreement that an Eligible
Director holding Restricted Shares on such record date shall receive the cash
dividends payable on such Shares and, in the case of Restricted Share Units, an
amount equal to the per share cash dividend otherwise paid on outstanding Shares
on the number of Restricted Share Units held by an Eligible Director.
Notwithstanding the foregoing, the Board may provide in an Award Agreement that
some or all of such cash dividends or amounts equal to such cash dividends may
not be paid at all, or may be paid on a later date or dates (with or without
interest) or may otherwise be subject to restrictions, limitations and
conditions as provided in the applicable Award Agreement.
          (m) Section 83(b) Elections. If an Eligible Director who has received
Restricted Share Units provides the Company with written notice of his or her
intention to make an election under Section 83(b) of the U.S. Internal Revenue
Code of 1986, as amended, within the prescribed time period (or a similar
election under the laws of another country), with respect to the Shares subject
to Restricted Share Units (the “Section 83(b) Election”), the Board may, in

-5-



--------------------------------------------------------------------------------



 



its discretion, convert the Eligible Director’s Restricted Share Units into
Restricted Shares, on a one-for-one basis, in full satisfaction of the Eligible
Director’s Restricted Share Unit Award. Any Restricted Shares issued pursuant to
this Section 8(m) shall continue to vest as provided in Section 8(h) and such
Restricted Shares which do not vest in accordance with Section 8(h) above shall
be forfeited and cancelled by the Company.
          (n) Deferral Elections. At any time during the calendar year in which
an Eligible Director receives an Award pursuant to this Section 5, the Eligible
Director may irrevocably elect, on a form provided by and acceptable to the
Company, to defer the receipt of all or a percentage of the Shares that would
otherwise be issued to the Eligible Director upon the vesting of such Award in a
future calendar year (or for the remainder of any calendar year in which the
Eligible Director makes the election provided that the election occurs within
the 30-day period after he or she first becomes an Eligible Director). Eligible
Directors may make a deferral election for the calendar year in which this Plan
is first approved by the Company’s shareholders within the 30-day period after
the Annual Meeting at which such approval is obtained. If an Eligible Director
makes a deferral election pursuant to this Section 5(n), the Shares subject to
the election shall be deferred pursuant to Section 7 hereof on the date such
Shares would otherwise have been released or issued to the Eligible Director.
Notwithstanding the foregoing, Shares with respect to which an Eligible Director
has made a Section 83(b) Election shall not be eligible for deferral pursuant to
this Section 5(n) and Section 7 below.
     6. ELECTIVE GRANTS.
          (a) Election. Each Eligible Director may make an election to receive
up to 100 percent (100%) of his or her Quarterly Compensation (as defined below)
in increments of 5%, in the form of Shares (an “Elective Grant”) in accordance
with this Section 6. The election by the Eligible Director to receive an
Elective Grant of Shares must be in writing and must be delivered to the
Secretary of the Company before the start of the fiscal quarter during which
services are to be rendered by the Eligible Director giving rise to the
Quarterly Compensation. The election made by an Eligible Director pursuant to
this Section 6 shall be in effect as to Quarterly Compensation payable for
services rendered during the fiscal quarter of the Company covered by the
election.
          (b) Shares Issued. The number of Shares to be granted to an Eligible
Director who makes an Elective Grant shall equal (i) the amount of the Quarterly
Compensation earned during the Company’s fiscal quarter subject to the Elective
Grant, divided by (ii) the Fair Market Value on the last day of such fiscal
quarter. In no event shall the Company be required to issue fractional Shares
and any fractional Share will be rounded to the nearest whole Share. As soon as
practicable after each Eligible Director’s Elective Grant of Shares is
determined, the Company shall cause to be issued and delivered to such Eligible
Director a stock certificate registered in the name of the Eligible Director
evidencing his or her Elective Grant, less any Shares withheld by the Company
pursuant to Section 9 below.
          (c) No Assignment. No right to an Elective Grant and no interest
therein may be assigned, pledged, hypothecated, or otherwise transferred by an
Eligible Director except that, in the event of the death of an Eligible Director
prior to the issuance of a stock certificate evidencing an Elective Grant, such
right to such Elective Grant may be transferred to the Eligible

-6-



--------------------------------------------------------------------------------



 



           Director’s designated beneficiary or, in the absence of such
designation, by will or the laws of descent and distribution.
          (d) Quarterly Compensation. For purposes of this Plan, “Quarterly
Compensation” shall mean the sum of all meeting fees, annual retainer fees, fees
for chairing the Board or a Board committee, and committee fees for service as a
director earned by an Eligible Director during a quarter. Compensation paid to
an Eligible Director for service to the Company in any other capacity shall be
excluded from the calculation of Quarterly Compensation.
7. DEFERRED SHARE UNITS
          (a) Elections to Defer. Any Eligible Director may irrevocably elect,
on a form provided by and acceptable to the Company (the “Election Form”), to
defer the receipt of Restricted Shares for which an 83(b) Election has not been
made, Shares subject to Restricted Share Units, and Quarterly Compensation, and
in lieu thereof to have the Company credit to an internal Plan account (the
“Account”) that number of deferred share units (“Deferred Share Units”) equal to
the Restricted Shares or Restricted Share Units that the Eligible Director has
deferred, and in the case of Quarterly Compensation which is deferred, that
number of Deferred Share Units determined by dividing the amount of Quarterly
Compensation that the Eligible Director has deferred by the Fair Market Value on
the last day of the quarter for which compensation has been deferred. Each
Election Form shall take effect (i) for the calendar year after the year in
which the Eligible Director delivers it to the Board, (ii) for the remainder of
the calendar year in which the Eligible Director makes the election provided
that an Eligible Director’s election occurs within the 30-day period after he or
she first becomes an Eligible Director, or (iii) for the remainder of the
calendar year in which this Plan is first approved by the Company’s shareholders
provided that an Eligible Director’s election occurs within the 30-day period
after the Annual Meeting at which such approval is obtained, unless during the
five business day period after receiving the election the Company sends the
Eligible Director a written notice explaining why the Election Form is invalid.
Notwithstanding the foregoing sentence, Election Forms shall be ineffective with
respect to any compensation that an Eligible Director earns before the date on
which the Company receives the Election Form.
          (b) Vesting. Deferred Share Units shall be 100% vested at all times.
          (c) Cash Dividends. If cash dividends are declared and paid on
outstanding Shares based on a record date on or after the date that receipt of
Restricted Shares, Restricted Share Units or Quarterly Compensation is
effectively deferred pursuant to Section 7(a) above, then the Board may, in its
sole discretion, provide that an amount equal to the per share cash dividend
otherwise paid on outstanding Shares be paid to the deferring director on the
number of Deferred Share Units credited to the Account of such person.
Notwithstanding the foregoing, the Board may provide that some or all of such
amounts equal to such cash dividends may not be paid at all, or may be paid on a
later date or dates (with or without interest) or may otherwise be subject to
restrictions, limitations and conditions as determined by the Board.
          (d) Distributions of Shares. The Company shall provide an Eligible
Director with one Share for each Deferred Share Unit in three (3) substantially
equal annual installments

-7-



--------------------------------------------------------------------------------



 



that are issued before the last day of each of the three (3) calendar years that
end after the date on which the Eligible Director’s membership on the Board
terminates; provided, however, in the event of a Change in Control, the Company
shall provide an Eligible Director one Share for each Deferred Share Unit issued
at one time upon the occurrence of such Change in Control; unless in either
case–
                    (i) the Eligible Director has properly elected a different
form of distribution, on a form approved by the Board that permits the
Participant to select any combination of a lump sum and annual installments that
are completed within ten years following termination of the Participant’s
Continuous Service, and
                    (ii) the Company has received the Eligible Director’s
distribution election form either more than 90 days before a Change in Control,
or more than one year before the date on which the Eligible Director’s
membership on the Board terminates for any reason other than death, or before
the Eligible Director’s death.
Cash shall be paid in lieu of any fractional shares.
          (e) Hardship Withdrawals. In the event an Eligible Director suffers an
unforeseeable hardship within the contemplation of this Section 7, the Eligible
Director may apply to the Company for an immediate distribution of all or a
portion of his or her Deferred Share Units. The hardship must result from a
sudden and unexpected illness or accident of the Eligible Director or a
dependent of the Eligible Director, casualty loss of property, or other similar
conditions beyond the control of the Eligible Director. Examples of purposes
which are not considered hardships include post-secondary school expenses or the
desire to purchase a residence. In no event will a distribution be made to the
extent the hardship could be relieved through reimbursement or compensation by
insurance or otherwise, or by liquidation of the Eligible Director’s
nonessential assets to the extent such liquidation would not itself cause a
severe financial hardship. The amount of any distribution hereunder shall be
limited to the amount necessary to relieve the Eligible Director’s financial
hardship. The Board shall determine whether an Eligible Director has a
qualifying hardship and the amount which qualifies for distribution, if any. The
Board may require evidence of the purpose and amount of the need, and may
establish such application or other procedures as it deems appropriate.
          (f) No Rights to Deferred Share Units. An Eligible Director’s right to
Deferred Share Units shall at all times constitute an unsecured promise of the
Company to pay benefits as they come due. Deferred Share Units shall have no
voting rights. The right of an Eligible Director or his or her beneficiary to
receive benefits hereunder shall be solely an unsecured claim against the
general assets of the Company. Neither the Eligible Director nor his or her
beneficiary shall have any claim against or rights in any specific assets,
shares, or other funds of the Company.
     8. ADJUSTMENT UPON CHANGES IN CAPITALIZATION. If a reorganization,
recapitalization, stock split, stock dividend, combination of shares, merger,
consolidation, rights offering, or any other change in the corporate structure
or shares of voting ordinary shares of the Company occurs, the number and kind
of Shares authorized by this Plan and the number and kind of Shares subject to
Awards, shall be automatically adjusted as required in order to prevent

-8-



--------------------------------------------------------------------------------



 



an unfavorable effect upon the value of the Shares covered by the then
outstanding Awards and Shares covered by Awards subsequently granted.
     9. TAX WITHHOLDING. Any distribution of Shares pursuant to this Plan shall
be subject to withholding of state and federal income taxes, or other taxes to
the extent required by applicable law. In the discretion of the Board, an
Eligible Director may satisfy the applicable tax withholding and employment tax
obligations (if any) associated with an Award by surrendering to the Company
Shares (including Shares subject to the Award) that have a Fair Market Value
determined as of the applicable tax date equal to the amount required to be
withheld. In the case of Shares previously acquired from the Company that are
surrendered under this Section, such Shares must have been owned by the Eligible
Director for more than six months on the date of surrender (or such longer
period of time that the Board may in its discretion require).
     10. NO SHAREHOLDER RIGHTS. Except as otherwise provided in this Plan,
neither an Eligible Director nor any transferee of an Eligible Director shall
have any rights as a shareholder of the Company with respect to any Shares
underlying an Award until the date of entry of their name with respect to such
Shares in the Company’s Registry of Members in accordance with the Company’s
Memorandum and Articles of Association. Prior to the issuance of Shares pursuant
to an Award (as evidenced by the entry of the Eligible Director’s name with
respect to such Shares in the Company’s Registry of Members in accordance with
the Company’s Memorandum and Articles of Association), an Eligible Director
shall not have the right to vote or any other rights as a shareholder with
respect to the Shares underlying the Award. No adjustment will be made for a
dividend or other right that is determined based on a record date prior to the
date of entry of their name with respect to such Shares in the Company’s
Registry of Members, except as otherwise specifically provided for in this Plan.
     11. LAWS AND REGULATIONS.
          (a) U.S. Securities Laws. This Plan, the award of Restricted Share
Units, Restricted Shares or Deferred Share Units, and the obligation of the
Company to sell or deliver any of its securities (including, without limitation,
Restricted Share Units, Deferred Share Units, and Shares) under this Plan shall
be subject to all applicable laws, regulations and rules. In the event that the
Shares are not registered under the Securities Act of 1933, as amended (the
“Act”), or any applicable state securities laws prior to the delivery of such
Shares, the Company may require, as a condition to the issuance thereof, that
the persons to whom Shares are to be issued represent and warrant in writing to
the Company that such Shares are being acquired by him or her for investment for
his or her own account and not with a view to, for resale in connection with, or
with an intent of participating directly or indirectly in, any distribution of
such Shares within the meaning of the Act, and a legend to that effect may be
placed on the certificates representing the Shares.
          (b) Other Jurisdictions. To facilitate the making of any grant of an
Award under this Plan, the Board may provide for such special terms for Awards
to Eligible Directors who are foreign nationals as the Board may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. The Board may adopt rules and procedures relating to the operation and
administration of this Plan to accommodate the specific

-9-



--------------------------------------------------------------------------------



 



requirements of local laws and procedures of particular countries. Without
limiting the foregoing, the Board is specifically authorized to adopt rules and
procedures regarding the conversion of local currency, taxes, withholding
procedures and handling of stock certificates which vary with the customs and
requirements of particular countries. The Board may adopt sub-plans applicable
to particular locations and countries.
     12. TERM OF PLAN; TERMINATION AND AMENDMENT OF THIS PLAN. The Plan shall
continue in effect for a term of ten (10) years from its effective date as
determined by Section 13 hereof, unless earlier terminated by this Section 12.
The Board may at any time terminate this Plan or may at any time or times amend
or modify this Plan for any purpose which at the time may be permitted by
applicable law. No amendment, suspension, or termination of the Plan or any
Awards shall materially and adversely affect Awards already granted and
outstanding, unless either (i) it relates to an adjustment pursuant to Section 8
above, (ii) it is mutually agreed otherwise between the Eligible Director and
the Company, which agreement must be in writing and signed by both parties, or
(iii) the Board determines with respect to outstanding Awards that the amendment
or modification is for the purpose of satisfying the requirements of any changes
in applicable laws or regulations or to avoid or minimize adverse tax
consequences for Eligible Directors.
     13. EFFECTIVE DATE. This Plan shall become effective on the date of its
approval by the Company’s shareholders.
     14. NONTRANSFERABILITY. Except as set forth in this Section 14 or as
otherwise approved by the Board, Awards shall be nonassignable and
nontransferable other than by will or the laws of descent and distribution.
Notwithstanding the foregoing, Awards (except for Elective Grants which are
governed by Section 6(c) above) may be transferred, with the consent of the
Board, by gift to charitable institutions, or by gift to an Eligible Director’s
“Immediate Family.” “Immediate Family” means any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, and shall include adoptive relationships, any person sharing the
Eligible Director’s household (other than as a tenant or employee), a trust in
which these persons have more than fifty percent (50%) of the beneficial
interest, a foundation in which these persons (or the Eligible Director) control
the management of assets, and any other entity in which these persons (or the
Eligible Director) own more than fifty percent (50%) of the voting interest.
     15. CONTROLLING LAW. All disputes relating to or arising from the Plan
shall be governed by the internal substantive laws (and not the conflicts of
laws) of the British Virgin Islands to the extent not preempted by United States
federal laws. If any provision of this Plan is held by a court of competent
jurisdiction to be invalid and unenforceable, the remaining provisions shall
continue to be fully effective.

-10-